Citation Nr: 0928391	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  06-24 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a back disorder, to 
include as secondary to bilateral pes planus.

2.  Entitlement to service connection for vertigo, to include 
as secondary to hearing loss and tinnitus.

3.  Entitlement to total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 through April 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey.  The Veteran's Notice of 
Disagreement was filed in October 2005.  In May 2006, the RO 
issued to the Veteran a Statement of the Case.  The Veteran 
perfected his appeal in June 2006, maintaining for appeal 
only the issue of service connection for a back disorder.

In a subsequent June 2006 handwritten notice to VA, the 
Veteran amended his Substantive Appeal to include all issues 
addressed by the RO's May 2006 Statement of the Case.  In a 
March 2008 letter issued to VA on the Veteran's behalf by his 
representative, the Veteran advised that he wished to 
withdraw his appeal for all issues except:  entitlement to 
service connection for a back disorder, to include as 
secondary to bilateral pes planus; entitlement to service 
connection for vertigo, to include as secondary to hearing 
loss and tinnitus; and entitlement to individual 
unemployability.

The Veteran appeared and offered his testimony at a June 2009 
Travel Board hearing which was held at the Newark RO.  This 
matter has now come before the Board for adjudication.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is competent medical evidence that the Veteran's 
diagnosed lumbosacral strain is etiologically related to his 
service-connected bilateral pes planus disorder.

2.  There is competent medical evidence that the Veteran's 
diagnosed Meniere's Syndrome is etiologically related to in-
service noise exposure and labyrinth trauma.


CONCLUSIONS OF LAW

1.  The Veteran's lumbosacral strain is proximately due to, 
or has resulted from his service-connected bilateral pes 
planus disorder.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2008).

2.  The Veteran's Meniere's Syndrome was first incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

In the current appeal, the Board has considered whether VA 
has fulfilled its notification and assistance requirements 
under 38 U.S.C.A.  §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 and 38 C.F.R. § 3.159.  Nevertheless, given the 
favorable actions taken below, no further notification or 
assistance in developing the facts pertinent to the Veteran's 
claims for service connection for a back disorder, as 
secondary to bilateral pes planus, or vertigo, as secondary 
to hearing loss and tinnitus, is required at this time.  
Indeed, any such action would result only in delay.

II.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

Additionally, disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

III.  Entitlement to service connection for a back disorder, 
to include
as secondary to bilateral pes planus

An undated letter from the Veteran's private physician, Dr. 
Lawrence Amenti, reflects that the Veteran was examined by 
him in March 2008 for complaints of daily low back pain.  
According to Dr. Amenti, the Veteran's service-connected 
bilateral flat foot condition had progressed to involve the 
Veteran's back with arthritis and lumbosacral strain.

In January 2009, the Veteran returned to Dr. Amenti for 
ongoing and constant low back pain.  The Veteran also 
reported difficulty with mobility and in finding a 
comfortable position.  On examination, the Veteran 
demonstrated significantly impaired motion of the lumbar 
spine in all directions, including thoracolumbar forward 
flexion to less than 30 degrees. Based on the examination, 
Dr. Amenti concluded again that the Veteran's back pain was 
likely related to foot trauma sustained during the Veteran's 
active duty service from 1951 through 1953.

At his June 2009 Travel Board hearing, the Veteran testified 
that he experiences ongoing back pain which has required him 
to wear a back brace while performing activities.  The 
Veteran further testified that his back symptoms had been 
ongoing for approximately 30 years and had become 
progressively worse.  According to the Veteran, his back 
symptoms had been attributed to his service-connected 
bilateral pes planus disorder by his private physicians, Dr. 
Armente and Dr. John T. Lanza.

In this case, the Veteran has been diagnosed with lumbosacral 
strain.  A March 2008 private opinion was rendered by Dr. 
Amenti which related the Veteran's present back symptoms to 
his service-connected bilateral pes planus disorder.  Based 
upon the foregoing evidence, the Board finds that the 
Veteran's diagnosed lumbosacral strain is directly related to 
the Veteran's service-connected bilateral pes planus 
disorder.

Accordingly, the Board finds that it is more likely than not 
that the Veteran's lumbosacral strain is proximately due to, 
and has resulted from his service-connected bilateral pes 
planus disorder.  Service connection on a secondary basis is 
accordingly warranted for this disorder.  As such, the claim 
is granted in full.

IV.  Entitlement to service connection for vertigo, to 
include
as secondary to hearing loss and tinnitus

An undated letter from the Veteran's private physician, Dr. 
Lawrence Amenti, reveals that the Veteran received a private 
evaluation in March 2008 from Dr. Amenti for reported 
symptoms of dizziness, loss of balance, occasional staggering 
while walking, hearing loss, and tinnitus.  In his letter, 
Dr. Amenti provides a diagnosis of Meniere's  Syndrome which 
resulted in attacks of vertigo and cerebellar gait 
disturbances that occurred more than once per week.  Dr. 
Amenti concluded that the Veteran's Meniere's Syndrome was 
causally related to the Veteran's exposure to noise during 
his active duty service.

In December 2008, the Veteran was followed privately by Dr. 
John T. Lanza for continued symptoms of daily vertigo, 
feelings of being unbalanced and unsteady, and 
lightheadedness.  At that time, the Veteran reported that he 
experienced daily episodes of vertigo.  According to the 
Veteran, each episode lasted two to four minutes and 
consisted of symptoms which included dizziness while getting 
out of bed, loss of balance while walking, continuous high-
pitched tinnitus, and hearing loss.  Dr. Lanza opined that 
the Veteran's balance, vertigo, and inner ear symptoms were 
very likely related to labyrinth trauma which was sustained 
by the Veteran during active duty service from 1951 through 
1953.

At his June 2009 Travel Board hearing, the Veteran testified 
that he had experienced constant vertigo for the past 15 to 
20 years.

In this case, the Veteran has been diagnosed with Meniere's 
Syndrome based upon his reported symptoms and two separate 
private clinical examinations performed by Dr. Amenti and Dr. 
Lanza.  Both Dr. Amenti and Dr. Lanza have opined that the 
Veteran's diagnosed Meniere's Syndrome is causally related to 
his active duty service.  Based upon the foregoing evidence, 
the Board finds that the Veteran's diagnosed Meniere's 
Syndrome is directly related to noise exposure and labyrinth 
trauma during his active duty service.  There is no competent 
medical evidence that contradicts the conclusions of either 
Dr. Amenti or Dr. Lanza.

Accordingly, the Board finds that it is more likely than not 
that the Veteran's Meniere's Syndrome is related to noise 
exposure and labyrinth trauma during his active duty service.  
Service connection is accordingly warranted for this 
disorder.  As such, the claim is granted in full.


ORDER

Service connection for a back disorder, to include as 
secondary to bilateral pes planus, is granted.

Service connection for vertigo, to include as secondary to 
hearing loss and tinnitus, is granted.





REMAND

As set forth above, the Veteran has been granted service 
connection for a back disorder and for Meniere's Syndrome.  
It is now incumbent upon the RO to assign a disability 
evaluation and an effective date for each newly service-
connected disability.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

As the RO's assigned disability evaluations for the Veteran's 
service-connected back disorder and Meniere's Syndrome could 
affect the Veteran's total disability rating pursuant to 
38 C.F.R. § 4.16, the determination of the above claims could 
substantially affect the Veteran's TDIU claim.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).  
Moreover, the question of the effect of the Veteran's 
service-connected disabilities on his ability to secure and 
follow a substantially gainful occupation has not yet been 
addressed by a VA examination report.  In view of the fact 
that the Veteran has since been granted service connection 
for a back disorder and for Meniere's Syndrome, the Board 
finds that a new VA examination addressing the Veteran's TDIU 
claim is warranted.  The RO should also readjudicate the 
Veteran's claim for TDIU.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be afforded a VA 
medical examination, with an appropriate 
examiner, to address the effect of his 
service-connected disorders on his 
employability.  The Veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.

All tests and studies deemed necessary by 
the examiner should be performed. As a 
preliminary matter, the examiner should 
state whether the Veteran is able to 
secure or follow a substantially gainful 
occupation.  If this question is answered 
in the negative, the examiner should more 
specifically address whether the Veteran 
is precluded from securing or following a 
substantially gainful occupation solely 
as a consequence of his service-connected 
disorders (bilateral pes planus, 
bilateral hearing loss, tinnitus, low 
back disorder, and Meniere's disease).

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2. After completion of the above 
development, the Veteran's claim for TDIU 
should be readjudicated. If the 
determination remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  








This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


